DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 11, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Geadelmann et al. (US patent publication: 20090057427, “Geadelmann”) in view of Hart (US Patent Pub. No. 20080183483, “Hart”) and Lee et al. (US patent 20120044138, “Lee”).
Regarding claim 1, Geadelmann teaches, A computer implemented method for displaying facility information on a display (“0017] FIGS. 11A-11C are flow diagrams providing illustrative but non-limiting examples of methods that may be carried out using the HVAC control system of FIG. 1;”) , the method including: 
maintaining electronic access to a repository of digital floorplan data (“[0040]…Web server 38 may be adapted to serve up or otherwise provide one or more web pages that may, for example, be viewed using PC 34 and that may display a graphical representation of a floor plan of the floor of the building.  In some cases, web server 38 may permit a user to upload an image file that contains a graphical floor plan for the user's building.  The graphical floor plan may be a schematic drawing, a blueprint, a CAD or other computer-generated drawing of a space, an actual photo of a space, and the like.” [0077] Floor plans column 402 may list, either graphically or alphanumerically, one or more floor plans that may be accessed by the current user”) but is silent about  wherein the floorplan data is defined by a plurality of scalable resolution independent vector floorplan images, each scalable resolution independent vector floorplan image representing a physical space in a facility; maintaining access to a database that associates each of the plurality of scalable resolution independent vector floorplan images with one or more specific pieces of building management hardware of a building management system that service the physical space represented by the corresponding scalable resolution independent vector floorplan image;

However Hart teaches, wherein a floorplan data is defined by a plurality of scalable resolution independent vector floorplan images, each scalable resolution independent vector floorplan image representing a physical space in a facility ([0066] “….As seen in FIG. 2, this begins either with a pre-existing SVG format floor plan at step 105, or with original authoring of a floor plan in SVG format at step 112”. [0094] "....The information displayed in the floor plan navigation panel 120 at left affects the floor plan editing panel 140 at right, and so too does the data grid 160 at bottom right, all three pulling from the same database”. 
As the floor plan can panned and zoomed so it is resolution independent vector images. Fig. 4 shows pan and zoom feature.
This teaching is based on applicant’s specification [0050] “….The key is to provide a resolution independent floorplan, thereby to enable a user to quickly and efficiently navigate floor displays (via pan and zoom) whilst, in an efficient manner, displaying graphical attributes representing characteristics of spaces based on data defined in a BMS”.);  
Hart and Geadelmann are analogous art as both of them are related to rendering images of floorplan and building management data.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Geadelmann to have its floorplan data is defined by a plurality of scalable resolution independent vector floorplan images, each scalable resolution independent vector floorplan image representing a physical space in a facility as taught by Hart.
The motivation to include Hart is that floor plan data can be panned and zoomed.
Geadelmann as modified by Hart teaches, maintaining access to a database that associates each of a plurality of the scalable resolution independent vector floorplan images with one or more specific pieces of building management hardware of a building management system that service the physical space represented by the corresponding scalable resolution independent vector floorplan image (Geadelmann[0077] provides a database that has building management hardware (thermostat for HVAC) Each thermostat is a building management hardware and the Fig.1 containing thermostat  along with building control appliance, network and client/server is the building management system.   Geadelmann “[0077] Web page 400 includes a pane 408 that provides a graphical representation 410 of (in this case) the Main Offices floor plan.  As illustrated, the Main Offices floor plan includes a thermostat 412 labeled as T7350 and a thermostat 414 labeled as Z01 Main Conference superimposed thereon.” Geadelmann [0080] provides to create a database of floorplan and corresponding building management hardware. Geadelmann [0081] provides access to a user a list of thermostat along with floorplan to be select.
Hart’s vector images of floorplan is integrated with Geadelmann as above.
So it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Geadelmann as modified by Hart to have maintained access to a database that associates a plurality of the vector images (integrated from Hart) with one or more specific pieces building management hardware of a building management system that service the physical space represented by the corresponding scalable resolution independent vector floorplan image by applying the Geadelmann’s teaching of associating building management hardware on the floorplan.  The motivation of this is to get easy access of building management hardware during drawing floorplan.);
Geadelmann as modified by Hart teaches, receiving building management data from the specific pieces of building management hardware via a network (Geadelmann, “[0078] By clicking on one of the thermostat icons 412 or 414, web page 400 provides a pane 416 that displays information regarding the selected thermostat.  In FIG. 4A, the user has clicked on thermostat 412 in page 408, and therefore web server 38 (FIG. 2) has displayed information pertaining to thermostat 412 within pane 416.”  Refer to fig.1, PC 314 receives building management data (thermostat data) from the building management hardware (thermostats) via network (router and network));
in response to a request from a client terminal, enabling the client terminal to render one or more of the scalable resolution independent vector floorplan images at a desired position and resolution on the display (Geadelmann, user selects the name of area of floorplan and in response floorplan data is rendered in client. Geadelmann, “[0076] FIG. 4A shows a web page 400 that may be reached, from any or nearly any web page that may be served up by web server 38 (FIG. 2), by clicking on the Floor Plans tab 72 disposed within navigation bar 58.  Web page 400 includes a floor plans column 402, a View Floor Plan tab 404 and a Setup Floor Plan tab 406.  Web page 400 represents a web page that may be served up as a result of a user clicking on the View Floor Plan tab 404.  Building control appliance 12 (FIG. 1) permits a user to upload or otherwise import a graphical representation of a building floor plan and then arrange thermostats on the graphical representation of the building floor plan.” [0158]…At block 1212, web server 38 (FIG. 2) may permit the user to scale the graphical floor plan in order to, as desired, view an entirety of the graphical floor plan or to expand and view only a portion of the graphical floor plan.  In some instances, the user may instead scale or resize the graphical floor plan prior to uploading the image file.”
Hart [0032] also renders each of plurality of vector images.) ;

While Geadelmann modified by Hart teaches, render graphical characteristics determined by reference to the building management data received from the respective associated specific pieces of building management hardware defined in the building management system such that the building management data is bound to enable real time application of the building management data to the rendered one or more of the scalable resolution independent vector floorplan images (Geadelmann [0077-0078] discloses its client terminal renders floorplan data and graphical characteristics determined by management data (temperature data) at real time in Fig.4A.  The real time building management data of building management hardware corresponding to a floorplan is collected by building control appliance (server) in response to a request from client. Fig.4A displays the building management data is bound to respective associated floorplan to enable real time application of the building management data to the rendered,) and  Hart teaches, rendering each of the plurality of vector images with graphical characteristics ( Hart [0032] teaches rendering vector images with color where color is a graphics characteristics) but doesn’t expressly teach, wherein the rendered one or more of the scalable resolution independent vector floorplan images include one or more graphical characteristics defined based on a gradient of color and/or pattern and/or opacity that are determined by reference to the building management data ( Geadelmann teaches graphics characteristics as temperature data from Building management data and Hart teaches rendering vector image with color but that color doesn’t have connection with building management data);

However,  Lee teaches, wherein a vector image includes graphical characteristics defined based on a gradient of color and/or pattern and/or opacity that are determined by reference to the sensor data  (Lee [0084] and the code snippet below generates a scalable vector graphics  with characteristics (color) which is defined based on change of color and determined based on sensor data, If the temperature from sensor is greater than 30 the fill is red, if temperature is less than 10 fill is blue or in other case the fill is green. Here “change of color” is “gradient of color” because if the temperature changes color also changes.

 See “[0084] Assuming that the input unit 504 has received sensed information acquired by the temperature sensor, the control unit 506 can visualize the sensed information on the display so that the user can check the current temperature of his/her environment in real time.  An example of external sensor event information is given below: [0084] ……

    PNG
    media_image1.png
    404
    506
    media_image1.png
    Greyscale

)
Geadelmann as modified by Hart and Lee are analogous they are from the file of display processing of environment data.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Geadelmann as modified by Hart to have included the rendered one or more of the scalable resolution independent vector floorplan images include one or more graphical characteristics defined based on a gradient of color and/or pattern and/or opacity that are determined by reference to the building management data received from the respective associated specific pieces of building management hardware that service the physical space represented by the rendered one or more of the scalable resolution independent vector floorplan images such that the building management data is bound to the rendered one or more of the scalable resolution independent vector floorplan images to enable real time application of the building management data to the rendered one or more of the scalable resolution independent vector floorplan images  by applying the teaching of creating a scalable vector graphics including graphical characteristics defined based on a gradient of color and/or pattern and/or opacity that are determined by reference to the sensor data  as taught by Lee  to create the  graphical characteristics  of the vector images based on Geadelmann’s reference to the building management data received from the respective associated specific pieces of building management hardware defined in the building management system on the vector images of floorplan of Geadelmann as modified by Hart.
The motivation to include Lee is to provide dynamic updated in floorplan characteristics automatically with a change in temperature or sensor data. 


Claim 20 is directed to a system claim and its elements are similar in scope and functions of the steps of method claim 1 and is rejected with same rationales as specified in the rejection of claim 1.

Regarding claim 11, Geadelmann  teaches, a computer implemented method for displaying facility information (“0017] FIGS. 11A-11C are flow diagrams providing illustrative but non-limiting examples of methods that may be carried out using the HVAC control system of FIG. 1;”) the method including: 

causing a client terminal to render on-screen digital floorplan data at a desired position and resolution (Geadelmann, “[0076] FIG. 4A shows a web page 400 that may be reached, from any or nearly any web page that may be served up by web server 38 (FIG. 2), by clicking on the Floor Plans tab 72 disposed within navigation bar 58.  Web page 400 includes a floor plans column 402, a View Floor Plan tab 404 and a Setup Floor Plan tab 406.  Web page 400 represents a web page that may be served up as a result of a user clicking on the View Floor Plan tab 404.  Building control appliance 12 (FIG. 1) permits a user to upload or otherwise import a graphical representation of a building floor plan and then arrange thermostats on the graphical representation of the building floor plan.”
[0158]…At block 1212, web server 38 (FIG. 2) may permit the user to scale the graphical floor plan in order to, as desired, view an entirety of the graphical floor plan or to expand and view only a portion of the graphical floor plan.  In some instances, the user may instead scale or resize the graphical floor plan prior to uploading the image file.”);
receiving building management data from specific pieces of building management hardware via a network (Geadelmann, “[0078] By clicking on one of the thermostat icons 412 or 414, web page 400 provides a pane 416 that displays information regarding the selected thermostat.  In FIG. 4A, the user has clicked on thermostat 412 in page 408, and therefore web server 38 (FIG. 2) has displayed information pertaining to thermostat 412 within pane 416.”  Refer to fig.1, PC 314 receives building management data (thermostat data) from the building management hardware (thermostats) via network (router and network).  );
However, Geadelmann doesn’t expressly teach, wherein the floorplan data is defined by a plurality of scalable resolution independent vector floorplan images, each scalable resolution independent vector floorplan image representing a physical space in a facility; associating at least some of the plurality of scalable resolution independent vector floorplan images with specific pieces of building management hardware of a building management system that service the physical space represented by the corresponding scalable resolution independent vector floorplan image;
However Hart teaches,  floorplan data is defined by a plurality of scalable resolution independent vector floorplan images, each scalable resolution independent vector floorplan image representing a physical space in a facility; ([0066] “….As seen in FIG. 2, this begins either with a pre-existing SVG format floor plan at step 105, or with original authoring of a floor plan in SVG format at step 112”. [0094] "....The information displayed in the floor plan navigation panel 120 at left affects the floor plan editing panel 140 at right, and so too does the data grid 160 at bottom right, all three pulling from the same database”. 
As the floor plan can panned and zoomed so it is resolution independent vector images. Fig. 4 shows pan and zoom feature.
This teaching is based on applicant’s specification [0050] “….The key is to provide a resolution independent floorplan, thereby to enable a user to quickly and efficiently navigate floor displays (via pan and zoom) whilst, in an efficient manner, displaying graphical attributes representing characteristics of spaces based on data defined in a BMS”.);  
Hart and Geadelmann are analogous art as both of them are related to rendering images of floorplan and building management data.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Geadelmann to have its floorplan data defined by a plurality of scalable resolution independent vector floorplan images, each scalable resolution independent vector floorplan image representing a physical space in a facility as taught by Hart.
The motivation to include Hart is that floor plan data can be panned and zoomed.
Geadelmann as modified by Hart teaches, associating at least some of the plurality of the scalable resolution independent vector floorplan images with specific pieces of building management hardware of a building management system that service the physical space represented by the corresponding scalable resolution independent vector floorplan image; (Geadelmann[0077] provides a database that has building management hardware (thermostat for HVAC) Each thermostat is a building management hardware and the Fig.1 containing thermostat  along with building control appliance, network and client/server is the building management system.   Geadelmann “[0077] Web page 400 includes a pane 408 that provides a graphical representation 410 of (in this case) the Main Offices floor plan.  As illustrated, the Main Offices floor plan includes a thermostat 412 labeled as T7350 and a thermostat 414 labeled as Z01 Main Conference superimposed thereon.” Geadelmann [0080] provides to create a database of floorplan and corresponding building management hardware. Geadelmann [0081] provides access to a user a list of thermostat along with floorplan to be select. 
Hart’s vector images of floorplan is integrated with Geadelmann as above.
So it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Geadelmann as modified by Hart to have associated at least some of the plurality of the scalable resolution independent vector floorplan images with specific pieces of building management hardware of a building management system that service the physical space represented by the corresponding scalable resolution independent vector floorplan image; by applying the Geadelmann’s teaching of associating building management hardware on a floorplan.  The motivation of this is to get easy access of building management hardware during drawing floorplan.) 

While Geadelmann as modified by Hart teaches, executing a set of rules thereby to apply determined graphical characteristics to one or more of the scalable resolution independent vector floorplan images to be displayed, (Geadelmann [0043] and [0044] provides applying rules on floorplan image, the set of rules determine the relationship between building management data and visual characteristics to be displayed. graphical characteristics is the display of alarm condition and the rule is an alarm will be displayed (graphical characteristics) if the air temperature within any space or a selected space reached a particular level. Hart Fig. 4 additionally shows alphanumerical information which is a visual characteristics as fill for vector images) and  Hart teaches,  vector images with graphical characteristics ( Hart  [0062] provides color coded (graphical  characteristics) floor plans  which are vector images to indicate security zoning which is based on some rule.) but doesn’t expressly teach, graphical characteristics defined based on a gradient of color and/or pattern and/or opacity ;wherein for the scalable resolution independent vector floorplan image to be displayed, the set of rules defines a relationship between the building management data received from the specific pieces of building management hardware that service the physical space represented by the scalable resolution independent vector floorplan image to be displayed and  the graphical characteristics;

However, Lee teaches, graphical characteristics defined based on a gradient of color and/or pattern and/or opacity; wherein for  a vector image to be displayed, the set of rules defines a relationship between the building management data received from the specific pieces of building management hardware that service the physical space represented by the vector image to be displayed and  the graphical characteristics
( Lee [0084] and the code snippet below generates a scalable vector graphics  with characteristics (color) which is defined based on change of color and based on a set of rules on sensor data, If the temperature from sensor is greater than 30 the fill is red, if temperature is less than 10 fill is blue or in other case the fill is green. Here “change of color” is “gradient of color” because if the temperature changes color also changes.
  See “[0084] Assuming that the input unit 504 has received sensed information acquired by the temperature sensor, the control unit 506 can visualize the sensed information on the display so that the user can check the current temperature of his/her environment in real time.  An example of external sensor event information is given below:

    PNG
    media_image1.png
    404
    506
    media_image1.png
    Greyscale

)
Geadelmann as modified by Hart and Lee are analogous they are from the file of display processing of environment data.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Geadelmann as modified by Hart to have included, graphical characteristics defined based on a gradient of color and/or pattern and/or opacity ; for the scalable resolution independent vector floorplan image to be displayed, the set of rules defines a relationship between the building management data received from the specific pieces of building management hardware that service the physical space represented by the scalable resolution independent vector floorplan image to be displayed and  the graphical characteristics;
by applying the teaching of,  graphical characteristics defined based on a gradient of color and/or pattern and/or opacity; for  a vector image to be displayed, the set of rules defines a relationship between the building management data received from the specific pieces of building management hardware that service the physical space represented by the vector image to be displayed and  the graphical characteristics, as taught by Lee  in the scalable resolution independent vector images of floorplan of Geadelmann as modified by Hart.
The motivation to include Lee is to provide dynamic updated in floorplan characteristics automatically with a change in temperature or sensor data. 

Regarding claims 6 and 16, Geadelmann as modified by Hart and Lee teaches for a given rendered scalable resolution independent vector floorplan image, the one or more graphical characteristics are determined by reference to a relationship between: (i) a measured temperature value at the represented physical space; and (ii) a defined temperature setpoint value defined for the represented physical space (Geadelmann Fig. 3F shows current temperature and setpoint temperature for a thermostat that is located in a specific room.  [0061] “Within Overview tab 70, it can be seen that web page 54 provides a significant amount of information that may in some cases be organized into columns.  As illustrated, web page 54 may include one or more of a Thermostat column 302, a Current Temperature column 304, a Setpoints column 306” Based on the difference between a measured temperature and a defined temperature, Lee teaches updating the graphical characteristics. ).

Regarding claims 7 and 17, Geadelmann as modified by Hart and Lee teaches, wherein, for a given rendered scalable resolution independent vector floorplan image, the one or more graphical characteristics include a fill for at least part of the rendered scalable resolution independent vector floorplan image. (Hart Fig. 4 Shows alphanumerical information as fill in element 200).

Regarding claims 8 and 18, Geadelmann as modified by Hart and Lee teaches, wherein the fill is characterized by the gradient of colour and/or pattern and/or opacity (Lee [0084] and the code snippet above generates a scalable vector graphics  with characteristics (color) which is defined based on change of color and based on a set of rules on sensor data, If the temperature from sensor is greater than 30 the fill is red, if temperature is less than 10 fill is blue or in other case the fill is green. Here “change of color” is “gradient of color” because if the temperature changes color also changes).

	Claims 2, 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Geadelmann as modified by Hart and Lee as applied to claim 1  and 11 above, and further in view of Ray et al. (US Patent  Pub. No. 20110087988, “Ray”).
	Regarding claims 2 and 12  Geadelmann as modified by Hart and Lee teaches 
enabling a user to define graphical characteristics of the one or more rendered scalable resolution independent vector floorplan images (Lee “[0084] Assuming that the input unit 504 has received sensed information acquired by the temperature sensor, the control unit 506 can visualize the sensed information on the display so that the user can check the current temperature of his/her environment in real time”

    PNG
    media_image1.png
    404
    506
    media_image1.png
    Greyscale
) but is silent about enabling a user to define video data indicative of historical states of graphical characteristics.
Ray teaches enabling a user to define video data indicative of historical states of graphical characteristics ([0034] “In another embodiment, the GCE can detect time series deviations, i.e. whether the current data deviates from a trend generated by the GCE using historical data. [0058 ……Memory 406 shown in FIG. 4A (or memory of another computer system) may include a configuration module configured to provide a GUI for allowing a user to select graphical control elements from a plurality of possible graphical control elements and to drag (or otherwise place) the selected graphical control elements onto the GUI scene. Using this process, the user may continue to add relevant GCEs to the control system "scene.". [0083]…… In some embodiments the scene created will be created via "stitched video" or an "immersive display" of actual video information”).
	
Ray and Geadelmann as modified by Hart and Lee are analogous art as all of them are related to processing of building management data.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Geadelmann as modified by Hart and Lee by enabling a user to define video data indicative of historical states of graphical characteristics as taught by Ray and use that with Geadelmann as modified by Hart and Lee’s graphical characteristics of rendered scalable resolution independent vector floorplan images.
	The motivation for the above is to provide user sufficient data to investigate change in the properties of building management data.


Regarding claims 4 and 14  Geadelmann as modified by Hart, Lee and Ray teaches wherein to define the video data the user is enabled to set a historical capture time and export a video which shows the one or more rendered scalable resolution independent vector floorplan images over the historical capture time (Ray [0034] “In another embodiment, the GCE can detect time series deviations, i.e. whether the current data deviates from a trend generated by the GCE using historical data. ).

Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Geadelmann as modified by Hart, Lee and Ray as applied to claim 2  and 12 above, and further in view of Curtner et al. (US Patent  Pub. No. 20060239645, “Curtner”).

Regarding claims 3 and 13  Geadelmann as modified by Hart, Lee and Ray is silent about enabling the user to share the video data with a second user of a further client terminal.

Curtner teaches enabling the user to share the video data with a second user of a further client terminal (Curtner fig. 7 element 216 sends video to a station [0059] “A SEND VIDEO TO STATION(S) selection button 216 can be selected to output video feeds to selected stations upon the detection of an event by the monitoring system”).
Curtner and Geadelmann as modified by Hart and Lee and Ray are analogous art as all of them are related to processing of building management data.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Geadelmann as modified by Hart and Lee and Ray by enabling the user to share the video data with a second user of a further client terminal as taught by Curtner.
The motivation for the above is to have one video and multiple user can share.


Regarding claims 5 and 15  Geadelmann as modified by Hart, Lee and Ray is silent about define the video data the user is enabled to set a sample rate.
Curtner teaches wherein to define the video data the user is enabled to set a sample rate (Curtner Fig. 7 element 148 shows sample rate).
Curtner and Geadelmann as modified by Hart and Lee and Ray are analogous art as all of them are related to processing of building management data.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Geadelmann as modified by Hart and Lee and Ray by defining the video data the user is enabled to set a sample rate as taught by Curtner.
The motivation for the above is to control creation of video data.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Geadelmann as modified by Hart and Lee as applied to claim 1 above, and further in view of Han (US Patent Pub. No. 20100017739, “Han”).
Regarding claim 9, Geadelmann as modified by Hart and Lee teaches wherein rendering the one or more of the scalable resolution independent vector floorplan images including one or more graphical characteristics that are determined by reference to building management data received from the respective associated specific pieces of building management hardware that service the physical space represented by the rendered one or more of the scalable resolution independent vector floorplan images as shown in claim 1 above but doesn’t expressly teach binding  the client terminal and a remote data source that provides data indicative of instructions to modify the one or more graphical characteristics of the rendered one or more of the scalable resolution independent vector floorplan images.
However Han teaches binding client terminal and a remote data source that provides data indicative of instructions to modify the graphical characteristics of one or more of graphic data (Han [0043] “….The building management data server 135 further provides any changes in the data value (i.e. a temperature value that rises or falls, or a device state change from "on" to "off") to the graphics processor 125. [0044] Because the point IDs are binded to the instantiated objects, the graphics processor 125 causes the data values received (initially or after a change) to be reflected or incorporated into the instantiated graphic object template.  When a change of a data value for a point ID occurs, the building management data server 135 provides the changed data value, as a result of the subscription to that point ID, to the graphic object via the graphics processor 125”).
Han and Geadelmann as modified by Hart and Lee are analogous art as all of them are related to processing of building information.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Geadelmann as modified by Hart and Lee by binding the client terminal and a remote data source that provides data indicative of instructions to modify the one or more graphical characteristics of the rendered one or more of the scalable resolution independent vector floorplan images similar to binding client terminal and a remote data source that provides data indicative of instructions to modify the graphical characteristics of one or more of graphic data as taught by Han.
The motivation for the above is to provide immediate update to the client so that user doesn’t see old data.

Regarding claim 10, Geadelmann as modified by Hart and Lee teaches wherein rendering the one or more of the scalable resolution independent vector floorplan images including one or more graphical characteristics that are determined by reference to the building management data received from the respective associated specific pieces of building management hardware that service the physical space represented by the rendered one or more of the scalable resolution independent
vector floorplan images but is silent about instructing the client terminal to modify the graphical characteristics of the rendered one or more of the scalable resolution independent vector floorplan images in response to changes in the building management data received from the respective associated specific pieces of building management hardware that service the physical space represented by the rendered one or more of the scalable resolution independent vector floorplan images. 
However Han teaches instructing client terminal to modify the graphical characteristics of one or more of graphic data in response to changes in the associated data points in building management system (Han [0043] “….The building management data server 135 further provides any changes in the data value (i.e. a temperature value that rises or falls, or a device state change from "on" to "off") to the graphics processor 125. [0044] Because the point IDs are binded to the instantiated objects, the graphics processor 125 causes the data values received (initially or after a change) to be reflected or incorporated into the instantiated graphic object template.  When a change of a data value for a point ID occurs, the building management data server 135 provides the changed data value, as a result of the subscription to that point ID, to the graphic object via the graphics processor 125”).
Han and Geadelmann as modified by Hart and Lee are analogous art as all of them are related to processing of building information.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Geadelmann as modified by Hart and Lee by instructing the client terminal to modify the graphical characteristics of the rendered one or more of the scalable resolution independent vector floorplan images in response to changes in the building management data received from the respective associated specific pieces of building management hardware that service the physical space represented by the rendered one or more of the scalable resolution independent vector floorplan images similar to instructing client terminal to modify the graphical characteristics of one or more of graphic data in response to changes in the associated data points in building management system as taught by Han.
The motivation for the above is to provide immediate update to the client so that user doesn’t see old data.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Geadelmann in view of Hart, Lee and Shi et al. (US Patent Pub. No. 20080109159, “Shi”).
Regarding claim 19, Geadelmann as modified by Hart and Lee teaches the claimed steps as shown in claim 1 but fails to expressly teach that a non-transitory computer readable medium containing code executed on a processor to carry the steps.  
However, Shi teaches, a non-transitory computer readable medium containing code executed on a processor to carry the steps of a method (Shi “[0061] “…..As these examples illustrate, the storage media 618 may include a computer-readable storage medium having stored therein particular computer software or data”) 
Shi and Geadelmann as modified by Hart and Lee are analogous as they are from the same field of endeavor concerning the rendering of floorplan data.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claim to have modified included Geadelmann as modified by Hart and Lee to have included a non-transitory computer readable medium containing code to be executed by processor to perform the steps of claims method as taught by Shi.
The motivation to include Shi is to include an additional way of performing the limitations of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612